DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 2 October, 2019. It is noted, however, that applicant has not filed a certified copy of the TW 108135773 application as required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 1 October, 2020 has been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Outer Cover 47 as described in Paragraph 28, line 2 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 

Specification
The disclosure is objected to because of the following informalities:
1/ Paragraph 6, lines 2-3: “which makes the Power Grip not easy to fall from the bracket when it is folded” should be corrected to ---which makes it so that the Power Grip does not easily fall from the bracket when it is folded---.

2/ Paragraph 25, lines 7-8: “the user can fold the Power Grip 30” should be corrected to ---the user can fold the Rowing Machine 1---.

3/ Paragraph 26, lines 2-3: “as seen in Fig. 1, Fig. 18 to Fig. 20” should be corrected to ---as seen in Fig. 1 and Fig. 18 to Fig. 20---.



5/ Paragraph 30, line 1: “The traditional the Rowing Machine 1” should be corrected to ---The traditional Rowing Machine 1---.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: In consideration of the drawings and specification, “said power grip comprises a second magnetic part” should be corrected to ---said convex portion comprises a second magnetic part---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US Patent No. 5,072,929 hereinafter referred to as Peterson).
claim 1, Peterson discloses a rowing machine (Figure 2 – rowing machine 10), comprising a main bracket (Figure 2 – longitudinal center track 11) and a cushion (Figure 2 – seat 12), said main bracket/longitudinal center track 11 comprising a slide rail (Annotated Figure 2 – slide rail is the top surface of main bracket/longitudinal center track 11), said cushion/seat 12 being slidably installed on said slide rail (Column 3, lines 38-41 “The exercise rowing machine 10 has a longitudinal center track 11 upon which a seat 12 and seat carriage 13 are slidably mounted.” Cushion/seat 12 is slidably mounted on the slide rail.); wherein said slide rail is bent upwards from front to back (Figure 2 – it can be seen that the slide rail is bent upwards from front to back.)

    PNG
    media_image1.png
    395
    778
    media_image1.png
    Greyscale

Peterson Annotated Figure 2

Regarding claim 6, Peterson discloses a rowing machine (Figure 2 – rowing machine 10), comprising a main bracket (Figure 2 – longitudinal center track 11), a cushion (Figure 2 – seat 12), a resistance device (Figure 2 – flywheel assembly 40); said main bracket/longitudinal center “The exercise rowing machine 10 has a longitudinal center track 11 upon which a seat 12 and seat carriage 13 are slidably mounted.” Cushion/seat 12 is slidably mounted on the slide rail.); said resistance device/flywheel assembly 40 being installed under said slide rail and adjacent to the rear end of said slide rail (Annotated Figure 2 – it can be seen that the resistance device/flywheel assembly 40 is placed below the slide rail proximate the rear end of the slide rail.)

    PNG
    media_image2.png
    454
    796
    media_image2.png
    Greyscale

Peterson Annotated Figure 2


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (US Publication No. 2018/0126216 hereinafter referred to as Hamilton).

Regarding claim 5, Hamilton discloses a folding mechanism (Figure 1A – adjustment assembly 102) for a rowing machine (Figure 1A – rower 100), comprising a main bracket (Figure 1A – seat rail 106) comprising a stopper (Figure 3 – securing elements 190) located at a front end thereof and a screw lock seat (Figure 5 – catch 224) at a bottom side thereof, said screw lock seat/catch 224 being provided with a fixing bolt (Figure 5 – lock mechanism 220); a secondary bracket (Figure 1A – frame 104) pivotally connected to the front end of said main bracket/seat rail 106 (Paragraph 36, lines 1-4 “Referring to FIGS. 1A and 1B, an embodiment of the rower 100 may include a frame 104 and an elongated seat rail 106 movably (e.g. slidably or rollably) coupled thereto.” The secondary bracket/frame 104 may be connected movably to the main bracket/seat rail 106 by a number of different methods, including pivotally.), said secondary bracket/frame 104 comprising a fastener (Annotated Figure 5) provided at a bottom side thereof, said fastener comprising an opening for passing of said fixing bolt/lock mechanism 220 (Annotated Figure 5); said secondary bracket/frame 104 is pivotable between an unfolded position (Figure 2 – the secondary bracket/frame 104 is seen to be in an unfolded position.) where said fastener abuts against said screw lock seat/catch 224 and said fixing bolt/lock mechanism 220 tightens said fastener (Figure 5 – it can be seen that the fixing bolt/lock mechanism 220 and the fastener abut against the screw lock seat/catch 224.) and a folded position where said secondary bracket/frame 104 abuts against said stopper/securing element 190 (Figure 8 – secondary bracket/frame 104 is seen to be abutting stopper/securing element 190. Figure 6 – secondary bracket/frame 104 is seen to be in a folded position, and the structure 

    PNG
    media_image3.png
    514
    556
    media_image3.png
    Greyscale

Hamilton Figure 1A

    PNG
    media_image4.png
    320
    543
    media_image4.png
    Greyscale

Hamilton Figure 2

    PNG
    media_image5.png
    406
    513
    media_image5.png
    Greyscale

Hamilton Figure 3

    PNG
    media_image6.png
    331
    522
    media_image6.png
    Greyscale

Hamilton Annotated Figure 5

    PNG
    media_image7.png
    483
    341
    media_image7.png
    Greyscale

Hamilton Figure 6

    PNG
    media_image8.png
    380
    491
    media_image8.png
    Greyscale

Hamilton Figure 8

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US Patent No. 5,072,929 hereinafter referred to as Peterson) in view of Hung (US Patent No. 4,889,281  hereinafter referred to as Hung).
Peterson discloses the invention as substantially claimed. See above.
Regarding claim 2,  Peterson  teaches a slide rail ( top surface of 11). 
However, Peterson is silent to the slide rail having a top surface which has a circular arc. 


    PNG
    media_image9.png
    403
    440
    media_image9.png
    Greyscale

Hung Figure 1

    PNG
    media_image10.png
    282
    240
    media_image10.png
    Greyscale

Hung Figure 2
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Publication No. 2017/0291056 hereinafter referred to as Hsu) in view of Mueller (CH 713278 hereinafter referred to as Mueller).

Regarding claim 3, Hsu discloses a rowing machine (Paragraph 23, lines 1-2; collapsible exercise machine), comprising a main bracket (Figure 4 – moving member 2), a secondary bracket (Figure 4 – stationary base 1) with one end thereof pivotally connected to said main bracket/moving member 2 (Paragraph 25, lines 1-2 “The moving member 2 is pivotally connected to the pivotally connecting portion 11 of the stationary base 1.” The main bracket/moving member 2 is pivotally connected to the connecting portion 11, which is a part of the secondary bracket/stationary base 1.), said secondary bracket/stationary base 1 comprising a convex portion (Annotated Figure 4); a power grip (Annotated Figure 1) configured to be held during an exercise, said power grip comprising a fixing slot (The power grip is seen to be attached to a cable in Figure 1. The cable fits into the fixing slot in the power grip.), wherein a size of said fixing slot corresponds to said convex portion, and a configuration of said fixing slot is complementary to said convex portion (It can be seen in Figures 1 and 4 that the cable attached 

    PNG
    media_image11.png
    496
    563
    media_image11.png
    Greyscale

Hsu Annotated Figure 1

    PNG
    media_image12.png
    506
    734
    media_image12.png
    Greyscale

Hsu Annotated Figure 4
	However, Hsu does not disclose wherein said fixing slot comprises a first magnetic part, and said power grip comprises a second magnetic part adapted to magnetically attract said first magnetic part.
	Mueller teaches a fitness rowing tank with a similar rowing mechanism. Mueller discloses that said fixing slot comprises a first magnetic part, and said convex portion comprises a second magnetic part adapted to magnetically attract said first magnetic part (Lines 309-311 of the translation: “After training, the training person pushes the pull handle 5 into the practical parking station 28, which can also be magnetic at the same time, so that the buffer store 25 is always safely charged.” As seen in Figure 2, Pull handle 5 functions as the power grip and 

    PNG
    media_image13.png
    317
    480
    media_image13.png
    Greyscale

Mueller Figure 2
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the convex portion and power grip of Hsu with the magnetic parts as taught by Mueller so that the power grip can be fixed in place when not in use. The magnets provide for a fixing mechanism that allows the power grip to be easily removed for use, but also holds it in place when the machine is not in use and especially when the machine is collapsed and transported.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Publication No. 2017/0291056 hereinafter referred to as Hsu) in view of Mueller (CH 713278 hereinafter referred to as Mueller) as applied to claim 3 above, and further in view of Balkcom (US Patent No. 4,052,060 hereinafter referred to as Balkcom).

	Regarding claim 4, Hsu in view of Mueller discloses the claimed invention as detailed above.
	However, Hsu in view of  Mueller does not disclose wherein said first magnetic part comprises iron, and said second magnetic part is a magnet.
	Balkcom teaches a similar magnetic fixing mechanism. Balkcom discloses wherein said first magnetic part comprises iron, and said second magnetic part is a magnet (Column 1, lines 26-31 “The arms may be magnetically held in the recess by means of magnets attached to either the arms and/or the handle securing member. Either the handle securing member or the arms may comprise a magnetic member and the other fabricated from a metal that is magnetizable such as iron and the like.” In this case the handle securing member functions as the convex portion and the arms function as the power grip. The power grip/arms, which include the first magnetic part, may be fabricated from iron and the convex portion/handle securing member, which includes the second magnetic part, may comprise a magnetic member. In Figure 3, the arms are labels 28 and 32, and the handle securing member has an end marked with label 20.)

    PNG
    media_image14.png
    154
    376
    media_image14.png
    Greyscale

Balkcom Figure 3
	It would have been obvious to one of ordinary skill in the pertinent art prior to the effective filing date of the claimed invention to modify the magnetic fixing mechanism of Hsu in view of Mueller with the magnetic member and iron composition as taught by  Balkcom as well known choices of materials for providing magnetic connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jones (US Patent No. 4,798,378); Jonas et al. (US Patent No. 4,880,224);  Dreissigacker et al. (US Patent No. 5,707,322); Wang et al. (US Publication No. 2005/0272568); Smith et al. (US Patent No. 7,108,639); Lonergan (US Publication No. 2017/0043208); and Liu et al. (US Patent No. 9,750,972).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BUDZYN whose telephone number is (571)272-5886. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT MATTHEW BUDZYN/Examiner, Art Unit 3784             


                                                                                                                                                                                           /LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784